DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Examiner’s Note
	Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations with the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to the Applicant’s definition which is not specifically set forth in the claims.
Information Disclosure Statements
The Information Disclosure Statement (IDS) filed on 03/25/2021 has been acknowledged.
Specification
	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.

Objection to Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Loitering Mode for Rider Pickups with Autonomous Vehicles Taking into Consideration Real-Time Rider Position and Rider Preferences.

Status of Application
The list of claims 1-20 is pending. Claims 1 and 16 are the independent claim observed in the application. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “positioning system” in claim 16 and “control system” in claims 16 and 17.
Claim limitations: “a positioning system configured to” and “the control system being configured to” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use generic placeholder(s) “system” respectively coupled with functional language: without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
In the specification, the applicant describes the function of the “positioning system” as follows: “The positioning system is configured to determine a current position of the vehicle.” [Specification, ¶: 0010]. The applicant recites the structure of the “positioning system” as follows: “The computing devices 202 may control the direction and speed of the vehicle, e.g., via the planner module 223, by controlling various components. By way of example, computing devices 202 may navigate the vehicle to a destination location completely autonomously using data from the map information and navigation system 220. Computing devices 202 may use the positioning system 222 to determine the vehicle's location and the perception system 224 to detect and respond to objects when needed to reach the location safely” [Specification, ¶: 0035]. As a result, the examiner has interpreted the structure of the “positioning system” as a generic computer capable of performing the recited functions as per the applicant’s specification.
In the specification, the applicant describes the function and structure of the “control system” as follows: “The control system includes one or more processors. The control system is operatively coupled to the driving system, the perception system and the positioning system. The control system is configured to receive trip information corresponding to a trip for a rider, the trip information including an estimated time to pick up the rider; identify a boundary representing at least one of a physical distance or a temporal limit for which the vehicle is able to pick up the rider by the estimated pickup time; cause the driving system of the vehicle to preposition the vehicle within the boundary in the autonomous driving mode to ensure the vehicle is able to pick up the rider by the estimated pickup time; and after prepositioning the vehicle and upon receiving location information for the rider, cause the driving system to maneuver the vehicle to a determined pickup location before or at the estimated pickup time in the autonomous driving mode. In one example, the control system is further configured to: determine a set of pickup location options at which to pick up the rider by the estimated pickup time; and select a given one of the pickup location options from the set based upon the received location information. In another example, the control system is further configured to dynamically adjust the determined pickup location to a different pickup location upon determining that a location of the rider has changed” [Specification, ¶: 0010-0011].  As a result, the examiner has interpreted the structure of the “control system” as generic processors, which utilize generic software to carry out the recited functions, as per the applicant’s description in the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 5, 7-12, 14, 15, 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2 and 17 do not sufficiently recite the metes and bounds of the claimed invention, as they utilize the indefinite terminology, “based upon the received location information,” which makes it difficult to establish the scope of the invention. Usage of the terminology “based upon” makes it unclear as to how the vehicle’s behavior changes in response to the rider’s real-time position information. For example, does the vehicle simply follow the rider’s position using the received data, or does it still go to the previously selected pick-up location, for example? Therefore, due to this lack of clarity, the examiner has interpreted this claim as any modification to the vehicles behavior that utilizes the rider’s real-time position.

Claim 5 does not sufficiently recite the metes and bounds of the claimed invention, as it utilizes the indefinite terminology, “identifying that the rider has moved towards an exit different from an initially identified exit of a place of interest,” which makes it difficult to establish the scope of the invention. Usage of the terminology “towards an exit” makes it unclear as to how the vehicle’s behavior changes in response to the rider’s real-time position information. For example, does the vehicle assume that the rider’s position in the place of interest is the intended final pick-up location, and does it use this as an override for changing the pickup location? It is also unclear as to what is meant by “an exit.” Is a fire escape an exit, is the roof as exit, or is it simply restricted to recognized doorways? Therefore, due to this lack of clarity, the examiner has interpreted this claim as points of interest that are in a nearby vicinity to the original pick-up location, for example.

Claim 7 does not sufficiently recite the metes and bounds of the claimed invention, as it utilizes the indefinite terminology, “varying a prepositioned location of the vehicle based on receiving updates to the location information,” which makes it difficult to establish the scope of the invention. Usage of the terminology “varying” and “based on” makes it unclear as to how the vehicle’s behavior changes in response to the rider’s real-time position information. For example, what is the threshold of variation that impacts the vehicle’s behavior and how exactly does it change its trajectory based on new updated information? Therefore, due to this lack of clarity, the examiner has interpreted this claim as any changes to the vehicle’s original pickup schedule as a result of a change in the pickup time due to delays for any reason or pick up location, for example.

Claim 8 does not sufficiently recite the metes and bounds of the claimed invention, as it utilizes the indefinite terminology, “varying a prepositioned location of the vehicle based on a confidence value associated with a type of the location information,” which makes it difficult to establish the scope of the invention. Usage of the terminology “varying” and “based on” makes it unclear as to how the vehicle’s behavior changes in response to the rider’s real-time position information. In addition, it is unclear what is meant by a “confidence value.” For example, what is the threshold of variation that impacts the vehicle’s behavior and how exactly does it change its trajectory based on new updated information? How is the confidence value calculated, and does this value impact the vehicle behavior? Therefore, due to this lack of clarity, the examiner has interpreted this claim as any type of scoring or ranking system that the vehicle can use in order to choose an ideal pickup location, for example.

Claims 9 and 19 do not sufficiently recite the metes and bounds of the claimed invention, as they utilize the indefinite terminology, “causing the driving system of the vehicle to preposition the vehicle is based at least in part on a walking time to the determined pickup location,” which makes it difficult to establish the scope of the invention. Usage of the terminology “based at least in part” makes it unclear as to how the vehicle’s behavior changes in response to the rider’s real-time position information. For example, what is the threshold of variation that impacts the vehicle’s behavior and how exactly does it change its trajectory based on new updated information? Is it optimized fully to minimize walking time, etc.? Therefore, due to this lack of clarity, the examiner has interpreted this claim as any change in the vehicle’s behavior, which factors in walking time as a potential constraint, for example.

Claims 10 and 19 do not sufficiently recite the metes and bounds of the claimed invention, as they utilize the indefinite terminology, “causing the driving system of the vehicle to preposition the vehicle is based at least in part on whether a preposition location has a metered parking spot,” which makes it difficult to establish the scope of the invention. Usage of the terminology “based at least in part” makes it unclear as to how the vehicle’s behavior changes in response to the parking situation. For example, is the system optimized to reduce cost and avoid a parking spot that requires payment, or does it provide an option to the rider, etc.? Additionally, it is unclear what is meant by a “metered parking spot.” Is this simply referring to any parking spot or parking garage that charges the user to park? Does it have to be during a time window in which the parking fees are active? Does there have to be a physical meter present? Therefore, due to this lack of clarity, the examiner has interpreted this claim as any change in the vehicle’s behavior, which factors in a potential payment for loitering or parking in a certain area, for example.

Claim 11,12 and 19 do not sufficiently recite the metes and bounds of the claimed invention, as they utilize the indefinite terminology, “causing the driving system of the vehicle to preposition the vehicle includes evaluating multiple preposition location options based on whether any preposition location option has a line of sight to the determined pickup location,” which makes it difficult to establish the scope of the invention. Usage of the terminology “has a line of sight” makes it unclear as to how the vehicle’s behavior changes in response to the parking situation. For example, how does the vehicle determine the line of sight, is it based purely on what a camera on the vehicle can detect or does it factor in the seeing ability of the rider? Does it factor in potential weather conditions inhibiting the view or other potential structural blockages? Does it factor in the time of day, as it would impact the visibility of the rider? Therefore, due to this lack of clarity, the examiner has interpreted this claim as any change in the vehicle’s behavior, which factors in some type of visibility consideration, for example.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 9, 13, and 16 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Dyer et al. (United States Patent Publication 2020/0111370 A1), referenced as Dyer moving forward.

With respect to claim 1, Dyer discloses: “A method of managing rider pickups for a vehicle operating in an autonomous driving mode, the method comprising: receiving, by one or more processors associated with the vehicle operating in the autonomous driving mode, trip information corresponding to a trip for a rider,” [Dyer, ¶: 0021, 0022, 0039, 0041-0045]
“the trip information including an estimated time to pick up the rider;” [Dyer, ¶: 0007, 0008, 0010, 0024]
“identifying, by the one or more processors, a boundary representing at least one of a physical distance or a temporal limit for which the vehicle is able to pick up the rider by the estimated pickup time;” [Dyer, ¶: 0093, 0095]
“causing, by the one or more processors, a driving system of the vehicle to preposition the vehicle within the boundary in the autonomous driving mode to ensure the vehicle is able to pick up the rider by the estimated pickup time;” [Dyer, ¶: 0008, 0010, 0047, 0093, 0094, 0105]
“and after prepositioning the vehicle and upon receiving location information for the rider, causing, by the one or more processors, the driving system to maneuver the vehicle to a determined pickup location before or at the estimated pickup time in the autonomous driving mode.” [Dyer, ¶: 0021, 0039, 0074]

With respect to claim 7, Dyer discloses: “The method of claim 1, further comprising varying a prepositioned location of the vehicle based on receiving updates to the location information.” [Dyer, ¶: 0007, 0008, 0010, 0024, 0047, 0093, 0094, 0105]

With respect to claim 9, Dyer discloses: “The method of claim 1, wherein causing the driving system of the vehicle to preposition the vehicle is based at least in part on a walking time to the determined pickup location.” [Dyer, ¶: 0008, 0010, 0047, 0092-0094, 0105]

With respect to claim 13, Dyer discloses: “The method of claim 1, wherein the location information is either a location of the rider or a location of a client device of the rider.” [Dyer, ¶: 0071, 0092]

With respect to claim 16, Dyer discloses: “A vehicle configured to operate in an autonomous driving mode, the vehicle comprising: a perception system including one or more sensors, the one or more sensors being configured to receive sensor data associated with objects in an external environment of the vehicle;” [Dyer, ¶: Abstract, 0003-0005]
“a driving system including a steering subsystem, an acceleration subsystem and a deceleration subsystem to control driving of the vehicle;” [Dyer, ¶: 0038-0040]
“a positioning system configured to determine a current position of the vehicle;” [Dyer, ¶: 0038, 0039, 0050, 0059]
“and a control system including one or more processors,” [Dyer, ¶: 0003-0011]
“the control system operatively coupled to the driving system, the perception system and the positioning system, the control system being configured to: receive trip information corresponding to a trip for a rider,” [Dyer, ¶: 0021, 0022, 0039, 0041-0045]
“the trip information including an estimated time to pick up the rider;” [Dyer, ¶: 0007, 0008, 0010, 0024]
“identify a boundary representing at least one of a physical distance or a temporal limit for which the vehicle is able to pick up the rider by the estimated pickup time;” [Dyer, ¶: 0093, 0095]
“cause the driving system of the vehicle to preposition the vehicle within the boundary in the autonomous driving mode to ensure the vehicle is able to pick up the rider by the estimated pickup time;” [Dyer, ¶: 0008, 0010, 0047, 0093, 0094, 0105]
“and after prepositioning the vehicle and upon receiving location information for the rider, cause the driving system to maneuver the vehicle to a determined pickup location before or at the estimated pickup time in the autonomous driving mode.” [Dyer, ¶: 0021, 0039, 0074]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2, 4-6, 17 and 18 are rejected under 35 USC 103 as being unpatentable over Dyer in view of Rander et al. (United States Patent Publication 2017/0344010 A1), referenced as Rander moving forward. 

With respect to claim 2, while Dyer discloses autonomous vehicle control, Dyer does not specifically state “further comprising: determining a set of pickup location options at which to pick up the rider by the estimated pickup time; and selecting a given one of the pickup location options from the set based upon the received location information.”
Rander, which is also an autonomous vehicle control system used for passenger transportation, teaches “further comprising: determining a set of pickup location options at which to pick up the rider by the estimated pickup time;” [Rander, ¶: 0011-0013]
“and selecting a given one of the pickup location options from the set based upon the received location information.” [Rander, ¶: 0013, 0016, 0044, 0046, 0055, 0061]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of managing rider pick-ups disclosed by Dyer to incorporate the teachings of Rander. By combining these two inventions, the outcome is a rendezvous system that enables passenger pick-up to be less problematic and optimized for a lower pick-up time [Rander, ¶:0010-0011].

With respect to claim 4, while Dyer discloses autonomous vehicle control, Dyer does not specifically state “further comprising dynamically adjusting the determined pickup location to a different pickup location upon determining that a location of the rider has changed.”
Rander, teaches “further comprising dynamically adjusting the determined pickup location to a different pickup location upon determining that a location of the rider has changed.” [Rander, ¶: 0014, 0050, 0069, 0073]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of managing rider pick-ups disclosed by Dyer to incorporate the teachings of Rander. By combining these two inventions, the outcome is a rendezvous system that enables passenger pick-up to be less problematic and optimized for a lower pick-up time [Rander, ¶:0010-0011].

With respect to claim 5, while Dyer discloses autonomous vehicle control, Dyer does not specifically state “wherein determining that the location of the rider has changed includes identifying that the rider has moved towards an exit different from an initially identified exit of a place of interest.”
Rander, teaches “wherein determining that the location of the rider has changed includes identifying that the rider has moved towards an exit different from an initially identified exit of a place of interest.” [Rander, ¶: 0012, 0070, 0073]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of managing rider pick-ups disclosed by Dyer to incorporate the teachings of Rander. By combining these two inventions, the outcome is a rendezvous system that enables passenger pick-up to be less problematic and optimized for a lower pick-up time [Rander, ¶:0010-0011].

With respect to claim 6, while Dyer discloses autonomous vehicle control, Dyer does not specifically state “further comprising providing a notification to the rider identifying a change to the different pickup location.”
Rander, teaches “further comprising providing a notification to the rider identifying a change to the different pickup location.” [Rander, ¶: 0015, 0051, 0074]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of managing rider pick-ups disclosed by Dyer to incorporate the teachings of Rander. By combining these two inventions, the outcome is a rendezvous system that enables passenger pick-up to be less problematic and optimized for a lower pick-up time [Rander, ¶:0010-0011].

With respect to claim 17, while Dyer discloses autonomous vehicle control, Dyer does not specifically state “wherein the control system is further configured to: determine a set of pickup location options at which to pick up the rider by the estimated pickup time; and select a given one of the pickup location options from the set based upon the received location information.”
Rander, teaches “wherein the control system is further configured to: determine a set of pickup location options at which to pick up the rider by the estimated pickup time;” [Rander, ¶: 0011-0013]
“and select a given one of the pickup location options from the set based upon the received location information.” [Rander, ¶: 0013, 0016, 0044, 0046, 0055, 0061]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of managing rider pick-ups disclosed by Dyer to incorporate the teachings of Rander. By combining these two inventions, the outcome is a rendezvous system that enables passenger pick-up to be less problematic and optimized for a lower pick-up time [Rander, ¶:0010-0011].

With respect to claim 18, while Dyer discloses autonomous vehicle control, Dyer does not specifically state “wherein the control system is further configured to dynamically adjust the determined pickup location to a different pickup location upon determining that a location of the rider has changed.”
Rander, teaches “wherein the control system is further configured to dynamically adjust the determined pickup location to a different pickup location upon determining that a location of the rider has changed.” [Rander, ¶: 0014, 0050, 0069, 0073]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of managing rider pick-ups disclosed by Dyer to incorporate the teachings of Rander. By combining these two inventions, the outcome is a rendezvous system that enables passenger pick-up to be less problematic and optimized for a lower pick-up time [Rander, ¶:0010-0011].

Claims 3 is rejected under 35 USC 103 as being unpatentable over Dyer in view of Rander, and in further view of Beaurepaire et al. (United States Patent 11,062,602 B1), referenced as Beaurepaire moving forward. 

With respect to claim 3, while Dyer discloses autonomous vehicle control, Dyer does not specifically state “wherein selecting the given pickup location includes evaluating at least one of traffic congestion, a parking restriction, a loitering restriction, or an adverse environmental condition.”
Beaurepaire, which is also an autonomous vehicle control system used for passenger transportation, teaches “wherein selecting the given pickup location includes evaluating at least one of traffic congestion, a parking restriction, a loitering restriction, or an adverse environmental condition.” [Beaurepaire, Column 5, Lines 5-67, Column 6, Lines 1-17]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of managing rider pick-ups disclosed by Dyer to incorporate the teachings of Rander and Beaurepaire. By combining these inventions, the outcome is a rendezvous system that enables passenger pick-up to be less problematic by preventing vehicles from hindering each other during the pickup process [Beaurepaire, Column 2, Lines 3-14].

Claims 8, 10-12, 19 and 20 are rejected under 35 USC 103 as being unpatentable over Dyer in view of Beaurepaire. 

With respect to claim 8, while Dyer discloses autonomous vehicle control, Dyer does not specifically state “further comprising varying a prepositioned location of the vehicle based on a confidence value associated with a type of the location information.”
Beaurepaire, teaches “further comprising varying a prepositioned location of the vehicle based on a confidence value associated with a type of the location information.” [Beaurepaire, Column 6, Lines 19-64]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of managing rider pick-ups disclosed by Dyer to incorporate the teachings of Beaurepaire. By combining these two inventions, the outcome is a rendezvous system that enables passenger pick-up to be less problematic by preventing vehicles from hindering each other during the pickup process [Beaurepaire, Column 2, Lines 3-14].

With respect to claim 10, while Dyer discloses autonomous vehicle control, Dyer does not specifically state “wherein causing the driving system of the vehicle to preposition the vehicle is based at least in part on whether a preposition location has a metered parking spot.”
Beaurepaire, teaches “wherein causing the driving system of the vehicle to preposition the vehicle is based at least in part on whether a preposition location has a metered parking spot.” [Beaurepaire, Column 5, Lines 5-67, Column 6, Lines 1-17]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of managing rider pick-ups disclosed by Dyer to incorporate the teachings of Beaurepaire. By combining these two inventions, the outcome is a rendezvous system that enables passenger pick-up to be less problematic by preventing vehicles from hindering each other during the pickup process [Beaurepaire, Column 2, Lines 3-14].

With respect to claim 11, while Dyer discloses autonomous vehicle control, Dyer does not specifically state “wherein causing the driving system of the vehicle to preposition the vehicle is based at least in part on whether a preposition location has a metered parking spot.”
Beaurepaire, teaches “wherein causing the driving system of the vehicle to preposition the vehicle includes evaluating multiple preposition location options based on whether any preposition location option has a line of sight to the determined pickup location.” [Beaurepaire, Column 5, Lines 5-67, Column 6, Lines 1-17]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of managing rider pick-ups disclosed by Dyer to incorporate the teachings of Beaurepaire. By combining these two inventions, the outcome is a rendezvous system that enables passenger pick-up to be less problematic by preventing vehicles from hindering each other during the pickup process [Beaurepaire, Column 2, Lines 3-14].

With respect to claim 12, while Dyer discloses autonomous vehicle control, Dyer does not specifically state “wherein the evaluating includes selecting a first one of the multiple preposition location options having the line of sight to the determined pickup location even though the first option is farther from the determined pickup location than another one of the multiple preposition location options.”
Beaurepaire, teaches “wherein the evaluating includes selecting a first one of the multiple preposition location options having the line of sight to the determined pickup location even though the first option is farther from the determined pickup location than another one of the multiple preposition location options.” [Beaurepaire, Column 5, Lines 5-67, Column 6, Lines 1-17]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of managing rider pick-ups disclosed by Dyer to incorporate the teachings of Beaurepaire. By combining these two inventions, the outcome is a rendezvous system that enables passenger pick-up to be less problematic by preventing vehicles from hindering each other during the pickup process [Beaurepaire, Column 2, Lines 3-14].

With respect to claim 19, while Dyer discloses autonomous vehicle control, Dyer does not specifically state “wherein causing the driving system of the vehicle to preposition the vehicle is based at least in part on one or more of: a walking time to the determined pickup location; whether a preposition location has a metered parking spot; or evaluation of multiple preposition location options based on whether any preposition location option has a line of sight to the determined pickup location.”
Beaurepaire, teaches “wherein causing the driving system of the vehicle to preposition the vehicle is based at least in part on one or more of: a walking time to the determined pickup location; whether a preposition location has a metered parking spot; or evaluation of multiple preposition location options based on whether any preposition location option has a line of sight to the determined pickup location.” [Beaurepaire, Column 5, Lines 5-67, Column 6, Lines 1-17]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of managing rider pick-ups disclosed by Dyer to incorporate the teachings of Beaurepaire. By combining these two inventions, the outcome is a rendezvous system that enables passenger pick-up to be less problematic by preventing vehicles from hindering each other during the pickup process [Beaurepaire, Column 2, Lines 3-14].

With respect to claim 20, while Dyer discloses autonomous vehicle control, Dyer does not specifically state “wherein the evaluation includes selection of a first one of the multiple preposition location options having the line of sight to the determined pickup location even though the first option is farther from the determined pickup location than another one of the multiple preposition location options.”
Beaurepaire, teaches “wherein the evaluation includes selection of a first one of the multiple preposition location options having the line of sight to the determined pickup location even though the first option is farther from the determined pickup location than another one of the multiple preposition location options.” [Beaurepaire, Column 5, Lines 5-67, Column 6, Lines 1-17]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of managing rider pick-ups disclosed by Dyer to incorporate the teachings of Beaurepaire. By combining these two inventions, the outcome is a rendezvous system that enables passenger pick-up to be less problematic by preventing vehicles from hindering each other during the pickup process [Beaurepaire, Column 2, Lines 3-14].

Claims 14 and 15 are rejected under 35 USC 103 as being unpatentable over Dyer in view of Nix et al. (United States Patent Publication 2021/0200217 A1), referenced as Nix moving forward. 

With respect to claim 14, while Dyer discloses autonomous vehicle control, Dyer does not specifically state “wherein: the vehicle is a given vehicle of a fleet of vehicles configured for operation in the autonomous driving mode; and the method further includes selecting the given vehicle from the fleet of vehicles based on either the given vehicle's proximity to the boundary or the given vehicle's proximity to the determined pickup location.”
Nix, which is also an autonomous vehicle control system used for passenger transportation, teaches “wherein: the vehicle is a given vehicle of a fleet of vehicles configured for operation in the autonomous driving mode;” [Nix, ¶: 0019-0020]
“and the method further includes selecting the given vehicle from the fleet of vehicles based on either the given vehicle's proximity to the boundary or the given vehicle's proximity to the determined pickup location.” [Nix, ¶: 0019-0020]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of managing rider pick-ups disclosed by Dyer to incorporate the teachings of Nix. By combining these two inventions, the outcome is a rendezvous system that enables passenger pick-up to be less problematic by helping potential riders match with the autonomous vehicle in particular in areas with high population density [Nix, ¶: 0019].

With respect to claim 15, while Dyer discloses autonomous vehicle control, Dyer does not specifically state “wherein: the vehicle is one of a fleet of vehicles configured for operation in the autonomous driving mode; the rider is one of a group of riders; and the method further includes dispatching one or more vehicles from the fleet of vehicles to pick up the group of riders based on either proximity to the boundary or proximity to the determined pickup location.”
Nix teaches “wherein: the vehicle is one of a fleet of vehicles configured for operation in the autonomous driving mode; the rider is one of a group of riders;” [Nix, ¶: 0019-0020]
“and the method further includes dispatching one or more vehicles from the fleet of vehicles to pick up the group of riders based on either proximity to the boundary or proximity to the determined pickup location.” [Nix, ¶: 0019-0020]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of managing rider pick-ups disclosed by Dyer to incorporate the teachings of Nix. By combining these two inventions, the outcome is a rendezvous system that enables passenger pick-up to be less problematic by helping potential riders match with the autonomous vehicle in particular in areas with high population density [Nix, ¶: 0019].

Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Aula et al. (United States Patent 9,599,477 B1) teaches a vehicle that uses threshold distances to determine a pickup location within a designated service area for an autonomous vehicle.
Wilson et al. (United States Patent 10,921,812 B2) teaches a method and system for coordinating the rendezvous of an autonomous automotive vehicle with an ambulance in the fastest manner possible.
Copeland et al. (United States Patent 10,942,520 B1) teaches a method for using an autonomous vehicle including one or more user preferences for use of the autonomous vehicle.
SELVAM et al. (United States Patent Publication 2019/0011931 A1) teaches an autonomous fleet modeling and simulation system that generates the model based on simulated real-world parameters.
Pandit et al. (United States Patent Publication 2019/0064814 A1) teaches a passenger pick-up autonomous vehicle system that utilizes different factors in order to rank pick-up points. 
SEKI (United States Patent Publication 2019/0243368 A1) teaches a control device that is configured to cause a vehicle parked in a parking lot to move to a pick-up area in accordance with a call from a user.
Rander et al. (United States Patent Publication 2019/0361447 A1) teaches a control system for a self-driving vehicle (SDV) that can receive a transport directive from a transport facilitation system to service a pick-up request.
Marczuk et al. (United States Patent Publication 2020/0042019 A1) teaches a computer system that can operate a fleet of autonomous vehicles to complete various tasks.
Wang et al. (United States Patent Publication 2020/0326194 A1) teaches advanced trip planning for an autonomous vehicle service. 
Marczuk et al. (United States Patent Publication 2020/0377128 A1) teaches an autonomous vehicle fleet management system for reducing traffic congestion. 
Hand et al. (United States Patent Publication 2020/0378768 A1) teaches an autonomous vehicle control system that implements a queue management system.
Gao et al. (United States Patent Publication 2021/0104160 A1) teaches systems and methods for managing a fleet of autonomous vehicles to fulfill rider pickup requests.
KIM et al. (United States Patent Publication 2021/0331702 A1) teaches a method for providing pick-up and drop-off services to a user at designated locations using an autonomous vehicle.
Schramm (United States Patent Publication 2022/0057223 A1) teaches a method for operating an autonomous driving vehicle waiting to pick-up a passenger at a pick-up location.
URANO et al. (United States Patent Publication 2022/0084412 A1) teaches a vehicle dispatch system for dispatching an autonomous driving vehicle capable of traveling with remote assistance by a remote operator.
SAKURADA et al. (United States Patent Publication 2022/0261707 A1) teaches a management device of an autonomous driving vehicle that includes a congestion rate calculation unit and a waiting place setting unit.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI N BEDEWI whose telephone number is (571)272-5753. The examiner can normally be reached Monday - Thursday - 6:00 am - 11:00 am & 12:00pm - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.N.B./Examiner, Art Unit 3669    
11/17/2022

/JESS WHITTINGTON/Examiner, Art Unit 3669